Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Claimed Invention
	Claim 1 recites a polymeric bead collection provision step, an ion exchange step, and a regeneration step.  Claim 1 also defines “ions (iv)” as “ions that are not bonded to the polymeric beads and that have [a] charge opposite to the charge of the undesired ion” and “dissolved ions (v)” as dissolved ions of the same species as the ions (iv).  The specification at [0083] clarifies that “ions (iv)” are counterions associated (but not bonded to) the functional groups of the resin:

    PNG
    media_image1.png
    231
    877
    media_image1.png
    Greyscale

Selected Claim-Recited Terms, including Construing “unique”
	The claim-recited term “T1000” is defined as a sequence of 1000 connected polymerized monomer units.  See specification at page 16, paragraph [0071].  Selected passages of the disclosure are informing with respect to a T1000 sequence:

    PNG
    media_image2.png
    387
    874
    media_image2.png
    Greyscale

	Also noteworthy is the discussion defining bead “uniform[ity]” even though “uniform” or “uniformity” does not limit the claimed subject matter:

    PNG
    media_image3.png
    194
    873
    media_image3.png
    Greyscale

	While the meaning of “unique” is not clear on its face, in light if the specification at [0072], it appears reasonably clear that “unique” as a modifier of a T1000 sequence in this particular disclosure means that 

    PNG
    media_image4.png
    78
    875
    media_image4.png
    Greyscale

and
	
    PNG
    media_image5.png
    123
    871
    media_image5.png
    Greyscale

 	Applicant is requested to expressly concur, refute, modify, or otherwise comment on the examiner’s understanding of the claim-recited term “unique” to help provide as informing a prosecution history as possible.

Claim Objections 
	Objection is made to claims 1 – 6 for minor informalities.  In claim 1, at line 2, “the processes” should be amended to “the process.”  In claim 1 step (iv), “have charge” should be replaced by “have a charge”.  Objection is made to claims 2 – 6 insofar as the claim 1 objections are not cured by any of claims 2 – 6.

Objections to the Specification 
	Objection is made to the specification for minor informalities.  At [0074], at line 3, “95%%” should be replaced by “95%”.

Allowable Claims
	None of Claims 1 – 6 is rejected over prior art.  Claims 1 – 6 would be allowable if claim 1 were amended to overcome the objections and/or claim rejections noted above.

Art Cited of Interest
	USP 4319015, 5147937, 20200277410 (assigned to Rohm & Haas Company naming at least one inventor of this application under examination), 20170233503 and 

3792029 are cited of interest.


/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152